DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 6/10/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 3-4 and 6-7 have been cancelled.

Claims 1-2 and 5 are pending and under examination.

3.	The objection on claim 1 is withdrawn due to amendment. 
4.	The rejection on claim 1-2,5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to amendment.
5.	        The rejection on Claims 1-2, 5 under 35 U.S.C. 103 as being unpatentable over Shaw et al (US 2005/0089888)  in view of Shaw et al (US 20030091576), further referred as Shaw ‘576. is withdrawn because Shaw does not specifically teach conjugating a primary antibody for GPIbα protein with a label for detection. However, Shaw reference (888’) can still be used as a primary reference with a secondary reference (Dhawan  Peptides 2002 Vol. 23, page 2091-2098)(See below).
Jacob Cheu for prosecution. 
7.    A new ground of rejection is set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2005/0089888) in view of Dhawan (Peptides 2002 Vol. 23, page 2091-2098) and Zuk (US 4208479).
Shaw et al teach throughout the patent, compositions comprising GPIbα polypeptide derivatives, antibodies directed GPIbα polypeptide derivatives [0094] wherein the derivative has at least the amino-acid residues of 1-268 as for example has amino-acid residues of 1-290, with gain of function substitutions at positon 233, 239 (section 005-009). In some embodiments GPIbα polypeptide moiety is provided as a variant having a mutation i.e. at residues 233, 239   that results in higher affinity to vWF relative to the non-mutated sequence that results in higher  binding to a leukocyte cell surface molecule [0044].  Shaw et al teach binding abilities of the instant claims 2,5).   Protein variants with decreased thrombin binding can result in decrease bleeding (section 006-007; 0021-0022).  Binding of thrombin to soluble GPIbα is necessary for clotting.  Therefore therapeutics that do not bind thrombin are advantageous.  Shaw et al teach reagents for GPIbα polypeptide moiety can comprise a GST tag; thus reagents can include GST tag purification supports  [0039]. Moreover, Shaw et al. also teach using antibody specific for the GPIbα or its derivative, e.g. substitution at position 233 and 239 (section 0094).
Shaw reference does not explicitly teach placing the reagents in a kit, and direct labeling the antibody with an enzyme for detection using a substrate of the enzyme. 
Nevertheless, placing the reagents in a kit for analysis is commonly practiced in the field. 
For example, Zuk et al. teach that in performing assays, it is convenient and to combine the necessary reagents together in a kit (col. 22, lines 20-35).  Zuk et al. further teach that this may improve assay accuracy.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Zuk for convenience, standardization, and improved accuracy.  

As to the direct labeling antibody with an enzyme for detection, it is also known in the field. For instance, Dhawan teaches conjugating the primary antibody (for target) with horseradish peroxidase (HRP) followed by addition of substrate for detection (See Abstract; Methods).  Dhawan observed a significant increase of sensitivity (about 15 fold).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Dhawan to labeling the anti GPIbα antibody with HRP for detection in order for a better sensitivity.  One ordinary skilled in the art would have been motivated to do so for the better results. 

Moreover,  under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect a protein, e.g. GPIbα by using an antibody, and there were a number of methodologies available to do so, such as either labeling primary or secondary antibody.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be classified as a set of human antibodies defined functionally by their high affinity and neutralizing activity to the human IL-12 antigen. However, AbbVie did not disclose any structural features common to the members of the genus. Rather, AbbVie's patent described only one type of structurally similar antibodies rather than antibodies representative of the full scope of the genus.

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

Concerning the Sanofi case, the Court also commented:
“An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to
distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed
that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular
amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s
testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody-antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Sanofi case (Amgen Inc. v. Sanofi, 872 F.3d 1367, 1372 (Fed. Cir. 2017) and the instant case has some similarity, i.e. claiming using an antibody based on antigen, i.e. mutation on 233, 235, 237 and/or 239 of GPIbα SEQ ID No.1. It is not the structure of the antigen (e.g. SEQ ID No. for epitopes), rather it is the structure of the ANTIBODY that would satisfy the written description in view of Safoni case. It is also well-known in the art that the antibody bind to the same epitope may have different internal structures (CDRs).  The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

6.	Response to Applicants’ arguments.

The main arguments on the 888’ reference (576’ reference was withdrawn) is summarized below. 
“The combination of Shaw '888 and Shaw '576 fails to teach or suggest each and every limitation of claim 1, as amended. For example, Shaw '888 fails to teach or suggest a kit comprising, inter alia, an antibody directly labeled with an enzyme, the antibody specific for the isolated GPIba protein. Further, Shaw '888 fails to teach or suggest a substrate for the enzyme of the antibody as a kit component.”

Applicant’s arguments have been considered but are not persuasive. 




    PNG
    media_image1.png
    201
    604
    media_image1.png
    Greyscale


					Conclusion 

7.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641